Detailed Action
Applicant amended claims 21-24, 28, 30-31, 35 and 37-38; canceled 25, 32 and 39 and presented claims 21-24, 26-31, 33-38 and 40-41 for examination on 06/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bixby et al., US 2005/0065986 (Bixby), in view of Verma et al., Patent No.: US 6,856,993 (Verma).

Claim 21.	Bixby teaches:
A computer program product for managing a data set in a memory device, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therein that executes to perform operations, the operations comprising:
providing for a data set having members:
a primary data set comprising the data set having all the members; (a production file includes original data blocks: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 47, “In order to facilitate the use of multiple read-only and read-write snapshot copies, it is desirable to define a file version set including read-only and read-write snapshot copies produced from an original read-write file. The original read-write file will be referred to as the production file. The read-only snapshot copies will be referred to as read-only versions, or simply versions. The read-write snapshot copies will be referred to as branch files”; ¶¶ 148, 153, a production file comprising data blocks)
a secondary data set to which updated members in the primary data set are written; and (a branch or read-write snapshot file comprising write data: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶¶ 147-148, 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version”, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”)
a pending delete data set to store pending delete members comprising versions of the members prior to being updated; (a read-only snapshot comprises data blocks before being updated; ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶ 102, “Each read-only snapshot copy is the state of the read-write file at a respective point in time. Read-only snapshot copies can be used for on-line data backup and data mining tasks”; an old version of a read-only snapshot file is deleted ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version. File deletion involves the deletion of a read-only snapshot copy or a branch file”; ¶ 171, “FIG. 26 shows a procedure for deleting a read-only version in the file version set of FIG. 19, while retaining the next most recent snapshot copy ( or the production file, when the snapshot copy being deleted is the most recent read-only version”)
receiving an update to a member in the primary or the secondary data set; (modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version: ¶¶ 102, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶¶ 164-165)
moving a current version of the member to update, prior to being updated, from primary data set to the pending delete data set when the member to update is in primary data set; (¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file; wherein the production file is deleted in ¶ 164, meaning the current version is moved to the read only version)
moving a current version of the member to update, prior to being updated, from the secondary data set to the pending delete data set when the member to update is in the secondary data set; (note that based on receiving an update to a member in the primary or the secondary data set, either primary or secondary data set receives an update not both; ¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file; wherein the production file is deleted in ¶ 164, meaning the current version is moved to the read only version)
forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and (¶¶ 102, 162, 164-165, modification of data in the primary data set/production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
adding the updated member in the primary or the secondary data set to the secondary data set. (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
Bixby did not specifically teach in response to the member to update subject to a pending read.
Verma teaches in response to the member to update subject to a pending read. (col. 11, l. 49-col. 12, l. 18, wherein in response to a file to be written while the file is accessed for read operation/a pending read, the read is directed to a point in time snapshot of a file/pending delete dataset to be completed before modifying the file)
Both Bixby and Verma provide for creating multiple versions of a file using read-only and read/write snapshots of the file for read and read/write operations. The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for providing for a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.

Claim 28.	Bixby teaches:
A system for maintaining a connection to a data set, comprising: a processor; a memory device; and a computer readable storage medium having computer readable program code embodied therein that executes to perform operations, the operations comprising: (¶ 56, a connection is maintained for writing and reading data to a file system) 
providing for a data set having members:
a primary data set comprising the data set having all the members; (a production file includes original data blocks: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 47, “In order to facilitate the use of multiple read-only and read-write snapshot copies, it is desirable to define a file version set including read-only and read-write snapshot copies produced from an original read-write file. The original read-write file will be referred to as the production file. The read-only snapshot copies will be referred to as read-only versions, or simply versions. The read-write snapshot copies will be referred to as branch files; ¶¶ 148, 153, a production file comprising data blocks)
a secondary data set to which updated members in the primary data set are written; and (a branch or read-write snapshot file comprising write data: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶¶ 147-148, 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version”, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”)
a pending delete data set to store pending delete members comprising versions of the members prior to being updated; (a read-only snapshot comprises data blocs before being updated; ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶ 102, “Each read-only snapshot copy is the state of the read-write file at a respective point in time. Read-only snapshot copies can be used for on-line data backup and data mining tasks”; an old version of a read-only snapshot file is deleted ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version. File deletion involves the deletion of a read-only snapshot copy or a branch file”; ¶ 171, “FIG. 26 shows a procedure for deleting a read-only version in the file version set of FIG. 19, while retaining the next most recent snapshot copy ( or the production file, when the snapshot copy being deleted is the most recent read-only version”)
receiving an update to a member in the primary or the secondary data set; (modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version: ¶¶ 102, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶¶ 164-165)
copying a current version of the member to update, prior to being updated, from the primary or the secondary data set to the pending delete data set prior to updating the member in the primary data set when the member to update is in the primary data set (¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file)
copying a current version of the member to update, prior to being updated, from the secondary data set to the pending delete data set when the member to update is in the secondary data set; (note that based on receiving an update to a member in the primary or the secondary data set, either primary or secondary data set receives an update not both; ¶¶ 102, 148, 153, 162, a read only snapshot is a point in time copy of the secondary data set/a branch file/read-write snapshot)
forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
adding the updated member in the primary or the secondary data set to the secondary data set. (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
Bixby did not specifically teach in response to the member to update subject to a pending read.
Verma teaches in response to the member to update subject to a pending read. (col. 11, l. 49-col. 12, l. 18, wherein in response to a file to be written while the file is accessed for read operating/a pending read, the read is directed to a point in time snapshot of a file/pending delete dataset to be completed before modifying the file)
Both Bixby and Verma provide for creating multiple versions of a file using read-only and read/write snapshots of the file for read and read/write operations. The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for providing for a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.

Claim 35.	Bixby teaches:
A method for maintaining a connection to a data set, comprising:
providing for a data set having members:
a primary data set comprising the data set having all the members; (a production file includes original data blocks: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 47, “In order to facilitate the use of multiple read-only and read-write snapshot copies, it is desirable to define a file version set including read-only and read-write snapshot copies produced from an original read-write file. The original read-write file will be referred to as the production file. The read-only snapshot copies will be referred to as read-only versions, or simply versions. The read-write snapshot copies will be referred to as branch files; ¶¶ 148, 153, a production file comprising data blocks)
a secondary data set to which updated members in the primary data set are written; and (a branch or read-write snapshot file comprising write data: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶¶ 147-148, 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version”, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”)
a pending delete data set to store pending delete members comprising versions of the members prior to being updated; (a read-only snapshot comprises data blocs before being updated; ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶ 102, “Each read-only snapshot copy is the state of the read-write file at a respective point in time. Read-only snapshot copies can be used for on-line data backup and data mining tasks”; an old version of a read-only snapshot file is deleted ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version. File deletion involves the deletion of a read-only snapshot copy or a branch file”; ¶ 171, “FIG. 26 shows a procedure for deleting a read-only version in the file version set of FIG. 19, while retaining the next most recent snapshot copy ( or the production file, when the snapshot copy being deleted is the most recent read-only version”)
receiving an update to a member in the primary or the secondary data set; (modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version: ¶¶ 102, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶¶ 164-165)
copying a current version of the member to update, prior to being updated, from the primary data set to the pending delete data set when the member to update is in the primary data set; (¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file)
copying a current version of the member to update, prior to being updated, from the secondary data set to the pending delete data set when the member to update is in the secondary data set; (note that based on receiving an update to a member in the primary or the secondary data set, either primary or secondary data set receives an update not both; ¶¶ 102, 148, 153, 162, a read only snapshot is a point in time copy of the secondary data set/a branch file/read-write snapshot)
forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
adding the updated member in the primary or the secondary data set to the secondary data set. (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
Bixby did not specifically teach in response to the member to update subject to a pending read.
Verma teaches in response to the member to update subject to a pending read. (col. 11, l. 49-col. 12, l. 18, wherein in response to a file to be written while the file is accessed for read operating/a pending read, the read is directed to a point in time snapshot of a file/pending delete dataset to be completed before modifying the file)
Both Bixby and Verma provide for creating multiple versions of a file using read-only and read/write snapshots of the file for read and read/write operations. The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for providing for a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.

Bixby and Verme teach:
Claim 22.	The computer program product of claim 21, wherein the operations further comprises:
removing a member from the primary data set when the member is updated; (Bixby, ¶ 170, update is written into a read-write branch/snapshot)
migrating unchanged members not subject to a read or write operation from the primary data set to the secondary data set; and (Bixby, ¶164, a read-write branch/snapshot is converted to a production file, meaning all unchanged and changed blocks are included in the read-write branch/snapshot)
in response to all members in the primary data set being represented in the secondary data set, indicating the secondary data set as the primary data set and creating a new secondary data set. (Bixby, ¶164, a read-write branch/snapshot is converted to a production file, meaning all unchanged and changed blocks are included in the read-write branch/snapshot and a new secondary date set will be created based on ¶¶ 148, 153)
Claims 29 and 36 are rejected under the same rationale as claim 22.

Claim 23.	The computer program product of claim 21, wherein the current version of the member in the pending delete data set comprises a pending delete member. (Bixby, ¶¶ 102, 162, a point in time read-only snapshot is a current version of the production file and prior to creating a read-write snapshot/update, a read-only snapshot/pending delete dataset is created; ¶ 171, a read-only snapshot in a read-only versions set is deleted)
Claims 30 and 37 are rejected under the same rationale as claim 23.

Claim 24.	The computer program product of claim 23, wherein the operations further comprises: 
redirecting the pending read operation being performed on the member in the primary data set to the pending delete member in the pending delete data set. (Bixby, ¶ 162, user reads is directed to the read-only snapshot/pending delete dataset by first creating the read-only dataset; Verma, col. 11, l. 49-col. 12, l. 18, wherein read operation is directed to the snapshot copy of the file)
Claims 31 and 38 are rejected under the same rationale as claim 24.

Claims  25, 32 and 39.	(Canceled)

Claim 26.	The computer program product of claim 21, wherein the operations further comprise:
creating an additional pending delete data set in response to the pending delete data set becoming full. (¶ 149, a production file and therefore its associated point in time read only snapshot can be extended) 
Claims 33 and 40 are rejected under the same rationale as claim 26.

Claim 27.	The computer program product of claim 21, wherein the primary data set, the secondary data set, and the pending delete data set each include an index and members, and wherein the operations further comprise: 
maintaining a catalog indicating locations of members in the primary data set or the secondary data set and versions of the members being read in the pending delete data set; and (¶¶ 67, 88, 173, each file system block in the file system including original file, read-write and read-only file snapshots is identified by an index; ¶¶ 168, 201, a directory can be used for identifying a version set including original file, read-write and read-only file snapshots)
using the catalog to provide access to the members in the primary data set, secondary data set and pending delete data set. (¶¶ 67, 88, 173, each file system block in the file system including original file, read-write and read-only file snapshots is identified by an index; ¶¶ 168,  201, a directory can be used for identifying a version set including original file, read-write and read-only file snapshots)
Claims 34 and 41 are rejected under the same rationale as claim 27.

Response to Amendment and Arguments
The Terminal Disclaimer filed on 06/23/2022 was approved. The double patenting rejections are withdrawn.
Applicant’s arguments with respect to amended claims have been considered but, upon further review of the applied references, are found unpersuasive for at least the following reasons.

Applicant argues Bixby does not teach moving members from primary or secondary dataset to pending delete dataset. Remarks, 10.
In response:
There are three versions of a dataset in Bixby. A primary/base version is the production version; a secondary version is a read-write snapshot version of the production version and yet another version which is a read-only snapshot version of the production version. When data is going to be written in the production version, a read only version of the production version is created and then a read-write version of the read-only version is generated for modification. The read-only version is a pending delete data set because it can be deleted as desired. The read-only version is also used for data backup. Bixby, ¶¶ 102, 148, 153. A production/base version is deleted after creation of a read-only and read-write snapshots, meaning data is moved from a production/base version to a pending delete/read-only snapshot. Bixby, ¶ 164.

Applicant argues “in Bixby copies are mode of inodes of the original file, or file metadata, which is different from the claim requirement of moving a current version of a member before the update from a primary or secondary data set to a different location in a pending delete data set, where the current version of the member is removed from the primary or secondary data set as part of a move.” Remarks, 10.
In response:
A snapshot of a production file includes content of the file: ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version…Refresh involves discarding the contents of an existing read-only snapshot copy and creating a new snapshot copy using the same name. Restore involves discarding the contents of the production file and creating a new production file using the contents of a specified read-only version”.
Applicant argues “The cited para. 164 mentions preventing a read-only snapshot copy from being deleted if there are branch files based on the read-only version. The branch file can be converted to a production file and unlinked from base before deletion…there is no teaching of moving the original file to a pending delete set, whether original is in primary or secondary data set, and then forming an updated member with the new data to add to the secondary data set. Instead, in Bixby, the original file inode remains in place with new data linked to the original file. In the claims, the original file, or current version of the member, in the parlance of the claims, is copied to the pending delete data set and the updated member, with the new data and the original current version, is added to the secondary data set. In Bixby, the new data is linked to the original file inode, there are not two different versions, i.e., the current version of the member and the updated member, in different data sets, i.e., the pending delete data set and the secondary data set, as claimed.” Remarks, 13.
In response:
In Bixby ¶ 162, a read only snapshot/a pending delete dataset is generated from the production file/base version: “user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch (read-write snapshot) based on the read-only version”. In Bixby ¶ 164, the production file/base version is deleted: “a branch file…could be converted to a production file and unlinked from the base version, before deletion of the base version.” Therefore, the data from production file from which a read only snapshot/pending delete dataset was created no longer exist, e.g., moved to the read-only snapshot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159